DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 8 are objected to because of the following informalities: In claims 3 and 8, spell out abbreviation of “BSS”. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  
Therefore, the claim feature of “obtaining a bit number of cutting bits according to BSS and arranging them in corresponding bitmasks; dividing the rules into 2^bit_numbers buckets, wherein each of the bucket correspond to a set of rules; and, iterating through each of the buckets and recursively building the child nodes” as required in claims 3 and 8 must be shown or the features canceled from the claims. 
Similar issues exist in claims 4-5 and 9-10. 
No new matter should be entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to 1) as an abstract idea and 2) as a software per se. Claims 1-10 claims a decision tree for packet classification. The claimed decision tree is understood as an abstract idea while nothing significantly more than an abstract idea of a use of decision tree in classifying packet itself is claimed. Further, the claimed algorithm appears implemented as software per se as disclosed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taibaut (US 9,356,818).

	Referring to claims 1 and 6, Thibaut discloses a packet classification (1:6-7) method comprising: building a decision tree (fig. 1, decision trees) with a preset building method (fig. 7, steps) for a packet (4:15-45, packet); wherein the decision tree includes a root node (fig. 1, root) comprising a plurality of child nodes (fig. 1, node, leaf), the child nodes are divided into leaf nodes comprising a plurality of child nodes (fig. 1, leaf), the child nodes are divided into leaf nodes and non-leaf nodes, wherein each non-leaf node comprises a plurality of leaf nodes and/or non-leaf nodes; wherein each node in the decision tree comprises a bitmask (10:46-59, field bits) indicating bits in the packet; extracting packet header bits (10:1-44, header fields) indicated by the bitmask of current node and concatenating the bits to generate a child index (2:60-67, position of next child node); traversing the child nodes recursively (7:25-30, tree traversal) according to the child index until the leaf node is reached; and obtaining in the reached leaf node a list of rule pointers (17:27-39, rules) referring to rules, and matching each of the rules so as to classify the packet (4:25-45, classifying packets).

	As to claims 2 and 7, Taibaut discloses the method of claim 1, comprises: checking whether a rule number of a ruleset is below a threshold value (9:2-6, threshold); initializing the leaf node containing the rules in the ruleset if the rule number of the ruleset is below the threshold value (fig. 7A, fewer than threshold 704).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 7,782,868 discloses packet classification using decision tree.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182